         Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 John William Pletcher,                           )
                                                  )
                      Plaintiff,                  )
                                                  )
          vs.                                     )   Civil Action No. 2:19-887
                                                  )
 Commissioner of Social Security,                 )
                                                  )
                      Defendant.                  )
                                                  )
                                                  )
                                                  )
 AMBROSE, Senior District Judge


                                           OPINION
                                             and
                                        ORDER OF COURT

                                             SYNOPSIS

       Pending before the Court are Cross-Motions for Summary Judgment. [ECF Nos. 11, 13].

Both parties have filed Briefs in Support of their Motions, and Plaintiff has filed a Reply Brief. [ECF

Nos. 12, 14, 17]. After careful consideration of the submissions of the parties, and based on my

Opinion set forth below, I am granting Defendant’s Motion for Summary Judgment and denying

Plaintiff’s Motion for Summary Judgment.

                                         I. BACKGROUND

       Plaintiff has brought this action for review of the final decision of the Commissioner of

Social Security (“Commissioner”) denying his application for Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (“Act”). On or about March 22, 2016, Plaintiff applied for

DIB. [ECF No. 8-7 (Ex. 1D)]. In his application, he alleged that since December 21, 2015, he has

been disabled due to congestive heart failure and high blood pressure. [ECF No. 8-8 (Ex. 2E)].



                                                  1
         Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 2 of 12




His date last insured is December 31, 2021. [ECF No. 8-2 at 23]. 1 The state agency denied his

claims initially, and he requested an administrative hearing. Administrative Law Judge (“ALJ”)

Regina Carpenter held a hearing on May 4, 2018, at which Plaintiff was represented by counsel.

[ECF No. 8-3, at 35-80. Plaintiff appeared at the hearing and testified on his own behalf. Id. A

vocational expert also was present at the hearing and testified. Id. at 74-78. In a decision dated

August 1, 2018, the ALJ found that there are jobs that exist in significant numbers in the national

economy that Plaintiff could perform and, therefore, that Plaintiff was not disabled under the Act.

[ECF No. 8-2, at 20-29]. Plaintiff requested review of the ALJ’s determination by the Appeals

Council, but the Appeals Council denied Plaintiff’s request for review. Id. at 1-6. Having exhausted

all of his administrative remedies, Plaintiff filed this action.

        The parties have filed Cross-Motions for Summary Judgment. [ECF Nos. 11, 13]. The

issues are now ripe for my review.

                                      II.     LEGAL ANALYSIS

                                   A.       STANDARD OF REVIEW

        The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Regardless of “the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (U.S. 2019).

Substantial evidence has been defined as “more than a mere scintilla.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “It

means – and means only – such relevant evidence as a reasonable mind might accept as


1To receive DIB, Plaintiff must establish that he became disabled prior to December 31, 2021, the date on
which his insured status expires, or “date last insured.” 42 U.S.C. §§ 423(a)(1)(A), (c)(1)(B); 20 C.F.R.
§ 404.131(a).


                                                    2
         Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 3 of 12




adequate to support a conclusion.” Biestek, 139 S. Ct. at 1154. The Commissioner’s findings of

fact, if supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g); Dobrowolsky v.

Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court cannot conduct a de novo review of

the Commissioner’s decision or re-weigh the evidence of record. Palmer v. Apfel, 995 F. Supp.

549, 552 (E.D. Pa. 1998). Where the ALJ's findings of fact are supported by substantial evidence,

a court is bound by those findings, even if the court would have decided the factual inquiry

differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999). To determine whether a finding is

supported by substantial evidence, however, the district court must review the record as a whole.

See 5 U.S.C. § 706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. § 1382(a)(3)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant. 20 C.F.R. § 404.1520. The ALJ must determine:

(1) whether the claimant is currently engaged in substantial gainful activity; (2) if not, whether the

claimant has a severe impairment; (3) if the claimant has a severe impairment, whether it meets

or equals the criteria listed in 20 C.F.R. pt. 404, subpt. P, app. 1; (4) if the impairment does not

satisfy one of the impairment listings, whether the claimant’s impairments prevent him from

performing his past relevant work; and (5) if the claimant is incapable of performing his past

relevant work, whether he can perform any other work which exists in the national economy, in

light of his age, education, work experience and residual functional capacity. 20 C.F.R. §



                                                  3
         Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 4 of 12




404.1520. The claimant carries the initial burden of demonstrating by medical evidence that he is

unable to return to his previous employment (steps 1-4). Dobrowolsky, 606 F.2d at 406. Once the

claimant meets this burden, the burden of proof shifts to the Commissioner to show that the

claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

B.     WHETHER THE ALJ ERRED IN CONCLUDING THAT CLAIMANT DID NOT EQUAL A
       LISTING IN APPENDIX I, SUBPART P, REGULATION 4, SPECIFICALLY LISTING 4.02

       Plaintiff’s sole argument on appeal is that the ALJ erred in failing to consider whether his

congestive heart failure medically equaled the criteria of Listing 4.02 at step three of the analysis.

[ECF Nos. 12, 17]. After careful consideration, I disagree.

       At step two of the analysis, the ALJ found that Plaintiff had severe impairments, including

non-ischemic cardiomyopathy; congestive heart failure; ventricular tachycardia with defibrillator;

coronary artery disease, and obesity. [ECF No. 8-2, at 23]. She then found that Plaintiff’s

impairments or combination of impairments did not meet or medically equal the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 23-24. In particular,

the ALJ found that Plaintiff’s cardiovascular impairments failed to meet or medically equal any of

the Listings under section 4.00, including 4.04 and 4.05. Id. She also found that the signs,

symptoms, and laboratory findings of Plaintiff’s obesity were not of such severity as found in any

Listing. Id. at 24. The ALJ further found that Plaintiff had the residual functional capacity (“RFC”)

to perform sedentary work as defined in 20 C.F.R. § 404.1567 except with no overhead reaching;

no more than occasional pushing or pulling; no climbing or crawling; no more than occasional

crouching; and no concentrated exposure to extreme heat and cold, vibration, respiratory irritants,


                                                  4
         Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 5 of 12




or hazards such as dangerous moving machinery or unprotected heights. [ECF No. 8-2, at 24-

27]. The ALJ ultimately concluded that considering Plaintiff’s age, education, work experience,

and RFC, there were jobs in the national economy that Plaintiff could perform, and, therefore,

Plaintiff was not disabled. Id. at 28-29.

       At step three, the ALJ expressly stated that she evaluated Plaintiff’s non-ischemic

cardiomyopathy, congestive heart failure, ventricular tachycardia with defibrillator, and coronary

artery disease under Section 4.00 of appendix 1, and that, as fully discussed in the remainder of

her opinion, the medical evidence of record did not demonstrate a level of severity “consistent

with any requirements set forth in section 4.00.” [ECF No. 8-2, at 23 (emphasis added)]. The ALJ

additionally noted that she paid particular attention to section 4.04 (ischemic heart disease) and

section 4.05 (recurrent arrhythmias). Id. Although Plaintiff does not dispute this synopsis of the

ALJ’s step three analysis, he contends that her failure to evaluate specifically whether his

congestive heart failure equaled Listing 4.02 requires remand. [ECF No. 12].

       The applicable version of Listing 4.02 – Chronic heart failure – provides, in pertinent part:

       4.02 Chronic heart failure while on a regimen of prescribed treatment, with
       symptoms and signs described in 4.00D2. The required level of severity for this
       impairment is met when the requirements in both A and B are satisfied.

       A. Medically documented presence of one of the following:

       1. Systolic failure (see 4.00D1a(i)), with left ventricular end diastolic dimensions
       greater than 6.0 cm or ejection fraction of 30 percent or less during a period of
       stability (not during an episode of acute heart failure);

       ...

       AND

       B. Resulting in one of the following:




                                                5
        Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 6 of 12




       1. Persistent symptoms of heart failure which very seriously limit the ability to
       independently initiate, sustain, or complete activities of daily living in an
       individual for whom an MC, preferably one experienced in the care of patients
       with cardiovascular disease, has concluded that the performance of an exercise
       test would present a significant risk to the individual; or

       2. Three or more separate episodes of acute congestive heart failure within a
       consecutive 12-month period (see 4.00A3e), with evidence of fluid retention
       (see 4.00D2b(ii)) from clinical and imaging assessments at the time of the
       episodes, requiring acute extended physician intervention such as
       hospitalization or emergency room treatment for 12 hours or more, separated
       by periods of stabilization (see 4.00D4c);
       ....

20 C.F.R. pt. 404, subpt. P, app.1 § 4.02.

       Although the parties do not dispute that Plaintiff has a left ventricular ejection fraction of

less than 30 percent (meeting the requirements of Part A of the Listing), Plaintiff concedes that

he did not have three or more separate episodes of acute congestive heart failure within a

consecutive 12-month period requiring acute extended physician intervention and that he does

not otherwise meet Part B of the Listing. [ECF No. 12, at 8-10]. Plaintiff argues, however, that the

ALJ erred by not evaluating whether his congestive heart failure medically equals the Listing. Id.

       An impairment medically equals a listed impairment if “it is at least equal in severity and

duration to the criteria of any listed impairment.” 20 C.F.R. § 404.1526(a). The Commission can

find medical equivalence in several ways:

       (1)(i) If you have an impairment that is described in appendix 1, but—
       (A) You do not exhibit one or more of the findings specified in the particular listing,
       or
       (B) You exhibit all of the findings, but one or more of the findings is not as severe
       as specified in the particular listing,
       (ii) We will find that your impairment is medically equivalent to that listing if you
       have other findings related to your impairment that are at least of equal medical
       significance to the required criteria.

       (2) If you have an impairment(s) that is not described in appendix 1, we will
       compare your findings with those for closely analogous listed impairments. If the
       findings related to your impairment(s) are at least of equal medical significance to

                                                 6
         Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 7 of 12




       those of a listed impairment, we will find that your impairment(s) is medically
       equivalent to the analogous listing. . . .

20 C.F.R. § 404.1526(b); see also Sullivan v. Zebley, 493 U.S. 521, 531 (1990) (for a claimant to

qualify for benefits by showing that an unlisted impairment, or combination of impairments, is

“equivalent” to a listed impairment, he must present medical findings equal in severity to all the

criteria for the most similar listed impairment).

       Plaintiff argues that the ALJ’s failure to explain whether Plaintiff’s congestive heart failure

equaled Listing 4.02 during her step three analysis runs afoul of the Court of Appeals for the Third

Circuit’s decision in Burnett v. Commissioner of Social Security, 220 F.3d 112 (3d Cir. 2000). I

disagree. Although the Burnett Court held that an ALJ’s bare conclusory statement that an

impairment did not match, or was not equivalent to, a listed impairment was insufficient, 220 F.3d

at 119-20, subsequent Court of Appeals decisions have clarified that the ALJ’s failure to cite a

specific Listing at step three is not fatal provided that the ALJ’s review of the record permits

meaningful review of the step-three conclusion. See Jones v. Barnhart, 364 F.3d 501, 503-05 (3d

Cir. 2004); Lopez v. Comm’r of Soc. Sec., 270 F. App’x 119, 121-22 (3d Cir. 2008); Fullen v.

Comm’r of Soc. Sec., 705 F. App’x 121, 123-24 (3d Cir. 2017). As the Court of Appeals explained

under similar circumstances in Jones:

       Burnett does not require the ALJ to use particular language or adhere to a
       particular format in conducting his analysis. Rather, the function of Burnett is to
       ensure that there is sufficient development of the record and explanation of
       findings to permit meaningful review. In this case, the ALJ’s decision, read as a
       whole, illustrates that the ALJ considered the appropriate factors in reaching the
       conclusion that Jones did not meet the requirements for any listing, including
       Listing 3.02(A).

364 F.3d at 504-05 (emphasis added) (citations omitted); see also Lopez, 270 F. App’x at 122

(“[A]lthough a discussion of the specific applicable Listings certainly would have been helpful, our

primary concern always has been our ability to conduct meaningful judicial review.”); Fullen, 705


                                                    7
         Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 8 of 12




F. App’x at 123-24 (“While the ALJ does not discuss Listing 8.06 specifically, he does state that

he ‘appropriately evaluated medical and other evidence pertaining to the claimant’s medically

determinable impairments in conjunction with all relevant severity criteria contained within the . .

. 8.00 Skin Disorders . . . series of listed impairments.’ This statement is supported by the ALJ’s

analysis at step four.”).

        After careful consideration, I find that the ALJ’s opinion, viewed as a whole, permits

meaningful review. First, as in Fullen, although the ALJ did not expressly address Listing 4.02 in

her step three analysis, she stated that Plaintiff did not have an impairment that met or medically

equaled any of the impairments listed in Appendix 1, including Listing 4.00 – Cardiovascular

Disorders. [ECF No. 8-2, at 23-24]. Specifically, the ALJ explained that, “[a]s fully discussed

below, the evidence of record does not demonstrate a level of severity consistent with any

requirements set forth in Section 4.00 of Appendix 1.” Id. at 23. The ALJ’s use of the phrase “as

fully discussed below” indicates that the subsequent sections of her opinion contain a more

specific analysis of the evidence relevant to this issue. Consistent with this representation, the

ALJ discussed the medical records and other record evidence regarding Plaintiff’s congestive

heart failure and concomitant limitations later in her opinion. In fact, Plaintiff admits that the ALJ

discussed (and accepted) some of the Listing criteria, including Plaintiff’s undisputed listing-level

left ventricular ejection fraction between 20 and 30 percent. Id. at 25 (citing Exs. 3F, 5F, 6F, 9F,

15F, 21F, 22F, 24F). The ALJ also gave significant weight to the New York Heart Association

(“NYHA”) class II and III designations related to his congestive heart failure made by his

cardiologist. Id. at 26 (citing Exs. 12F, 13F, 15F, 23F, 25F). Indeed, while the ALJ acknowledged

that Plaintiff was classified variously at both NYHA classes II and III, she credited the more severe

level III limitations, described as “[m]arked limitations of physical activity. Comfortable at rest.



                                                  8
         Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 9 of 12




Less than ordinary activity causes fatigue, palpitation, or dyspnea.” Id. 2

        Among the other evidence cited and credited by the ALJ are the records from Plaintiff’s

treating physician, Dr. Miske, who opined on multiple occasions that Plaintiff could perform light

or sedentary work; records from treating cardiologist, Dr. Tauberg, whose opined restrictions were

compatible with sedentary work; and the report of state agency physician, Dr. Guie, who also

opined that Plaintiff had an RFC consistent with sedentary work. See id. at 24-27 (citing, inter alia,

Exs. 1A, 6F, 10F, 12F, 13F, 14F, 16F, 17F, 23F, 25F). In addition, the ALJ cited Plaintiff’s self-

described daily activities – such as walking briskly on a treadmill daily, and acting as a single

father to three children, including a disabled child – as evidence that Plaintiff was not limited to

the extent claimed. See id. (citing Exs. 4F, 5F, 6F, 13F, 19F, 25F, and Testimony). Because the

ALJ analyzed the probative evidence relevant to Listing 4.02 elsewhere in her opinion and

explained her findings sufficiently to permit meaningful judicial review of the step-three analysis,

substantial evidence supports the ALJ’s step three conclusions.

        Plaintiff’s arguments in support of remand consist primarily of citation to medical records

in an effort to demonstrate that Plaintiff’s congestive heart failure equaled Part B of Listing 4.02

and that the ALJ failed to consider the same. In particular, although Plaintiff agrees that the

evidence does not demonstrate three separate episodes of congestive heart failure as

contemplated by 4.02B(2), he contends that his need for “constant intervention” in the form of a

LifeVest (external defibrillator) followed by implantation of an internal defibrillator (“AICD”) “more



2 According to the American Heart Association, the NYHA Functional Classification is the most commonly
used classification system for heart failure. It places patients in one of four categories based on how much
they are limited during physical activity. Class II is defined as “slight limitation of physical activity.
Comfortable at rest. Ordinary physical activity results in fatigue, palpitation, dyspnea (shortness of breath).”
Class III is defined as “marked limitation of physical activity. Comfortable at rest. Less than ordinary activity
causes fatigue, palpitation, or dyspnea.” https://www.heart.org/en/health-topics/heart-failure/what-is-heart-
failure/classes-of-heart-failure.

                                                       9
        Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 10 of 12




than fairly raises the issue” of whether his congestive heart failure is medically equivalent to

“requiring physician intervention” as set forth in 4.02B(2). See ECF No. 12 at 8 (“[T]he record

documents acute congestive heart failure demonstrated by the need for constant intervention in

the form of a LifeVest followed by ICD implantation.”); id. (“[T]he reason [the record does not

demonstrate three separate episodes of acute congestive heart failure] is because . . . Plaintiff

was prescribed a LifeVest and portable defibrillator, and ultimately an implantable defibrillator,

information which more than fairly raises the issue of whether his condition is at least medically

equivalent to requiring physician intervention, as set forth in the criteria of Listing 4.02B(2).”).

Plaintiff argues that the ALJ ignored this evidence in concluding Plaintiff did not meet or equal any

part of Listing 4.00. [ECF No. 12, 17].

       This argument is unpersuasive. As an initial matter, the ALJ was aware of Plaintiff’s

defibrillator use and did not ignore it in her analysis. To the contrary, the ALJ found Plaintiff’s

“ventricular tachycardia with defibrillator” to be an additional severe impairment and specifically

stated that she considered Plaintiff’s “ventricular tachycardia with defibrillator” when determining

that the medical evidence did not demonstrate a level of severity consistent with any requirements

set forth in Listing 4.00. [ECF No. 8-2, at 23-24]. The ALJ further referenced Plaintiff’s “ventricular

tachycardia with defibrillator” in conducting her RFC analysis. Id. at 25. Many of the medical

records specifically referenced by the ALJ also discuss Plaintiff’s defibrillator use. See id. at 24-

27 and exhibits cited therein. Moreover, Plaintiff does not provide any support for his assertion

that the evidence would demonstrate three separate episodes of acute congestive heart failure

but for his LifeVest and AICD or that his defibrillator use is somehow equivalent to the “acute

extended physician intervention” contemplated by Listing 4.02B. If anything, the absence of acute

episodes of heart failure with defibrillator use suggests that Plaintiff’s condition was controlled



                                                  10
          Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 11 of 12




with treatment, not that the defibrillator use was of equal medical significance to the listing

criteria. 3

         For all of these reasons, substantial evidence supports the ALJ’s conclusions that,

although limited, Plaintiff did not have an impairment equal to listing-level severity. Accordingly, I

find no violation of Burnett, and remand is not warranted on this issue.

                                          III.     CONCLUSION

         For all of the foregoing reasons, Defendant’s Motion for Summary Judgment is granted,

and Plaintiff’s Motion for Summary Judgment is denied. An appropriate Order follows




3 Plaintiff also cites to the ALJ’s failure to discuss Plaintiff’s ACC/AHA heart failure rating of “C”. [ECF No.

12, at 9 & n.6]. This argument likewise is of no moment. The ACC/AHA classification of heart failure has
four stages, A-D. See https://www.healio.com/cardiology/learn-the-heart/cardiology-review/topic-
reviews/accaha-heart-failure-classification. “Stage C” applies to patients “who have developed clinical heart
failure.” Id. There is no dispute here, however, that Plaintiff has clinical heart failure, and the ALJ fully
acknowledged Plaintiff’s congestive heart failure throughout her opinion. Moreover, a mere diagnosis is not
sufficient to establish that a claimant’s impairment causes functional limitations of listing-level severity.
Further, as set forth above, the ALJ accepted Plaintiff’s similar NYHA class III designation. Plaintiff attempts
to distinguish the ACC/AHA classifications from the NYHA system by noting that, unlike the NYHA
functional classification system, there is no moving backward to prior stages under the ACC/AHA system.
[ECF No. 12, at 9 n.5]. This is a distinction without a difference in this case, however, because, as set forth
above, the ALJ credited the more-severe NYHA class III findings for purposes of the disability analysis.

                                                      11
        Case 2:19-cv-00887-DWA Document 18 Filed 05/27/20 Page 12 of 12




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 John William Pletcher,                          )
                                                 )
                      Plaintiff,                 )
                                                 )
          vs.                                    )   Civil Action No. 2:19-887
                                                 )
 Commissioner of Social Security,                )
                                                 )
                      Defendant.                 )
                                                 )
                                                 )
                                                 )
 AMBROSE, Senior District Judge




                                       ORDER OF COURT

       AND NOW, this 27th day of May, 2020, after careful consideration of the submissions of

the parties and for the reasons set forth in the Opinion accompanying this Order, it is ordered that

Defendant’s Motion for Summary Judgment [ECF No. 13] is GRANTED and Plaintiff’s Motion for

Summary Judgment [ECF No. 11] is DENIED.

                                                     BY THE COURT:


                                                     /s/ Donetta W. Ambrose
                                                     Donetta W. Ambrose
                                                     U.S. Senior District Judge
